Citation Nr: 0811419	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  06-32 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than September 
28, 2005, for the assignment of a combined 100 percent rating 
for service-connected disabilities.   
 
2.  Whether there was clear and unmistakable error (CUE) in a 
July 1969 RO decision that assigned a combined 90 percent 
rating for service-connected disabilities, effective October 
1, 1969.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1966 to August 
1967.  He received decorations evidencing combat, such as the 
Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO rating decision that 
assigned a combined 100 percent rating for the veteran's 
service-connected disabilities, effective September 28, 2005.  

A November 2007 RO decision denied a claim that there was CUE 
in a July 1969 RO decision that assigned a combined 90 
percent rating for the veteran's service-connected 
disabilities, effective October 1, 1969.  In January 2008, 
the veteran testified at a Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The Board notes that the November 2007 RO decision, noted 
above, denied a claim that there was CUE in a July 1969 RO 
decision that assigned a combined 90 percent rating for the 
veteran's service-connected disabilities, effective October 
1, 1969.  In a statement received in December 2007, the 
veteran expressed his disagreement with that determination.  
The veteran also provided testimony as to that issue at the 
January 2008 Board hearing.  The Board notes that the RO has 
not issued a statement of the case as to the issue of whether 
there was CUE in a July 1969 RO decision that assigned a 
combined 90 percent rating for service-connected 
disabilities, effective October 1, 1969.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus the 
CUE claim is being remanded for issuance of a statement of 
the case and to give the veteran the opportunity to complete 
an appeal.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 19.26 
(2005); See Manlincon v. West, 12 Vet.App. 238 (1999).  

Additionally, the Board finds that the issue of entitlement 
to an effective date earlier than September 28, 2005, for the 
assignment of a combined 100 percent rating for service-
connected disabilities is inextricably intertwined with the 
issue of whether there was CUE in a July 1969 RO decision 
that assigned a combined 90 percent rating for service-
connected disabilities, effective October 1, 1969.  

The Board observes that the appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  See, 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  In this case 
the CUE claim has not been finally adjudicated.  Therefore, 
both matters will be addressed together on remand.  
        
Accordingly, the case is REMANDED for the following:  

1.  Issue a statement of the case (SOC) to 
the veteran on the issue of whether there 
was CUE in a July 1969 RO decision that 
assigned a combined 90 percent rating for 
service-connected disabilities, effective 
October 1, 1969.  If, and only if, the 
veteran completes an appeal of this issue, 
the RO should return the case to the Board 
for appellate review of the issue.  

2.  Thereafter, review the veteran's claim 
for entitlement to an effective date 
earlier than September 28, 2005, for the 
assignment of a combined 100 percent 
rating for service-connected disabilities.  
If the claim is denied, issue a 
supplemental statement of the case to the 
veteran, and provide an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



